SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

551
CA 13-01749
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND WHALEN, JJ.


ROBBY M. ROBINSON, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

MEDART, INC., DEFENDANT-APPELLANT.


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (MICHAEL PAUL RINGWOOD
OF COUNSEL), FOR DEFENDANT-APPELLANT.

COTE & VAN DYKE, LLP, SYRACUSE (JOSEPH S. COTE, III, OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered June 26, 2013. The order, insofar as
appealed from, denied in part the motion of defendant for summary
judgment dismissing the complaint.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on April 16, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court